Judgment affirmed, with costs. Held, that under the issue tendered by the defense alleged in the answer and evidence given in support thereof, a question of fact was presented for a jury, both upon the claim of rent and taxes sought to be recovered. 3. Also, that plaintiff was not justified in paying the taxes to the city of Little Falls with intent to collect the same from the defendant, without his request or authority or refusal upon the part of the defendant to pay the same to the city. 3. That the plaintiff is not entitled to recover the taxes here involved many event, except pursuant to. an allegation, and proof made in support thereof, that the plaintiff had, before the commencement of the action, paid the same. There being no allegation thereof, the court erred in receiving evidence that the taxes were paid by the plaintiff. All concurred.